NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


RYAN J. CONNELL, DOC# R54024,            )
                                         )
              Appellant,                 )
                                         )
v.                                       )      Case No. 2D17-4023
                                         )
STATE OF FLORIDA,                        )
                                         )
              Appellee.                  )
                                         )

Opinion filed April 13, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Pasco County; Susan G. Barthle, Judge.

Ryan J. Connell, pro se.



PER CURIAM.

              Affirmed.



KELLY, BLACK, and SALARIO, JJ., Concur.